Citation Nr: 0515205	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a right knee 
condition.  In November 2004, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

At the November 18, 2004 Board hearing, the Veterans Law 
Judge found that good or sufficient cause was shown under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) 
for this appeal to be advanced on the Board's docket. 


FINDINGS OF FACT

1.  The veteran's right knee disorder was not diagnosed 
within one year after discharge from military service, or for 
many years thereafter.

2.  The competent medical evidence of record does not show 
any relationship between the veteran's right knee disorder 
and any injury or disease in service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a November 2002 VA letter, which is 
prior to the March 2003 rating decision.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for a right knee condition, so that VA could help 
by getting that evidence.  

The Board notes that the November 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was not entitled to 
service connection for a right knee condition in the March 
2003 rating decision, and the February 2004 statement of the 
case.  The RO notified the veteran of the laws and 
regulations pertaining to service connection and provided a 
detailed explanation why service connection was not warranted 
for a right knee condition under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  The Board 
recognizes that it has a heightened obligation to assist the 
veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

On a December 2002 response form, the National Personnel 
Records Center (NPRC) notified VA that there were no 
available service medical records for the veteran, possibly 
fire-related.  In February 2003, the RO notified the veteran 
that its attempts to obtain records from the service 
department were unsuccessful and provided the veteran with a 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data, so that a search of alternate sources could be 
completed.  The veteran did not respond.  In March 2003, the 
RO again advised the veteran of the unsuccessful efforts to 
obtain his service medical records, and the NPRC's response 
that his records might have been destroyed in a fire at the 
Records Center in 1973.  The RO also provided the veteran 
with an additional 10 days to submit any records or 
information he had in support of his claim.  The veteran 
submitted the NA Form 13055 in January 2003.  In October 
2003, the RO made another request to the NPRC for any service 
medical records related to a right knee injury.  The NPRC 
provided a morning report for a veteran with a similar last 
name but same service number, first name, and middle initial, 
and indicated that the veteran was not found to be sick 
between September 1945 and October 1945.

The Board finds that, based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that any additional service medical records for the 
veteran are no longer available and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available evidence includes a March 1946 military 
discharge examination report and private treatment records 
dated from October 1989 to January 1991, and from March 2002 
to October 2002.  The veteran indicated that he had received 
private treatment for his right knee from 1962 to 1982.  The 
RO requested these records from the identified treatment 
facility.  However, the private facility responded in 
December 2002 that the veteran only had an outpatient visit 
and that they did not keep a record.  In the November 2004 
Board hearing, the veteran testified that he had received 
treatment for his knee three to five years after service, but 
did not indicate that these records were available.  The 
Board finds that the RO has made a reasonable effort to 
obtain all available records.  See Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) (VA is under no duty to obtain that 
which does not exist.)  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current right knee disability, as 
discussed below, there is no competent evidence that this 
condition was incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a claim of service connection for a right 
knee disorder in October 2002.  In support of his claim, the 
veteran stated that he was injured in 1944 in Germany, while 
guarding a stockade.  He stated that he was treated by a 
field medic and instructed to keep ice on his knee to relieve 
the pain.  He also indicated that he has had problems with 
his knee since 1944.  In the November 2004 Board hearing, the 
veteran testified that he was in the field guarding a prison 
camp, when he stepped down from on top of an oil drum and 
felt like a string pulled in his knee causing a little pain.  
He noted that the next day his knee had a lot of swelling, 
and that he saw the medics, but that since he was out there 
in the field, he did the best he could with his knee and just 
lived with it.  He indicated that his right knee has bothered 
him ever since.  He stated that he sought no other medical 
treatment for his knee in service other than the field medic, 
and treated his knee with hot compresses and aspirin 
occasionally.  He stated that at his discharge examination, 
his knee was still hurting him but he did not mention this to 
the doctor because he just wanted to go home, and did not 
want to give them any reason to keep him.  The veteran 
testified that since the military his knee has gotten worse, 
and he had swelling and pain.  He stated that he went to a 
doctor for his knee about three years after service, and that 
about five to six years after service, he was told that he 
had arthritis.  The veteran's son testified that growing up, 
he always remembers seeing the veteran's right knee swollen 
and red, and that the veteran would sit under a hot lamp for 
treatment.  The veteran stated that he used this and other 
home remedies for his knee.  In sum, the veteran contends 
that his present right knee disorder is directly related to 
his service, entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows that the veteran has a present 
right knee disability.  An October 1989 private medical 
record shows arthritis in the right knee.  Private medical 
records dated in March 2002 and October 2002 also show a 
diagnosis of right knee osteoarthritis.

The next issue is whether there is evidence of an in-service 
incurrence of a right knee injury.  As noted, most of the 
veteran's service medical records are unavailable.  The 
veteran testified that he injured his knee in service when he 
stepped off of an oil drum, while guarding a prison stockade.  
The veteran further testified that he did not receive 
treatment for his knee in service, other than from a field 
medic in Germany.  The service personnel records show that 
the veteran earned a European, African Middle Eastern 
Campaign Medal (EAME) with 3 Bronze Stars.  Thus, because the 
record shows the veteran engaged in combat, the Board accepts 
the veteran's report of an in-service knee injury as 
satisfactory lay evidence, even though there is no official 
record.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Although there is evidence of a present right knee disability 
and an in-service right knee injury, there is no medical 
evidence of a relationship between the two.  There is no in-
service diagnosis of a right knee disability.  The only 
available service medical records include a morning report 
for September 1945 to October 1945, which shows no findings 
of a knee disability, and a March 1946 discharge examination 
report, which shows no musculoskeletal defects.  In addition, 
the first report of a right knee disability was not until 
October 1989, which is many years after service.  Therefore, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  The October 1989 private medical 
record also notes that the veteran had trouble with his right 
knee for a couple of weeks, which became worse after he 
twisted it and bumped into furniture on the previous day.

Although the Board accepts the veteran's reports of an in-
service knee injury, the veteran is not competent to find 
that his current right knee disorder is related to the in-
service knee injury, as he does not have medical expertise.  
See Espiritu v. Derwinski, 32 Vet. App. 492 (1992).  The 
Board has considered the veteran's statement in the November 
2004 Board hearing that he did not notify the physician at 
discharge of his right knee disorder because he just wanted 
to go home, as well as the veteran's son's testimony that the 
veteran continuously treated his right knee at home with a 
heat lamp.  However, without medical evidence relating the 
right knee disorder to service, the veteran does not have a 
successful service connection claim.  

Therefore, the Board finds that based on the evidence above, 
the preponderance of the evidence is against the claim of 
service connection for a right knee disorder.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


